DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations requiring that the “proximal end of the annular rim extends proximally of the main proximal surface of the proximal collar” of Claim 3, and the “proximal end of the annular rim is positioned distally of the main proximal surface of the proximal collar” of Claim 4 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification fails to provide support for the claim limitation requiring the base member to be monolithic.  The specification discloses the base as  coupled to the collar in the embodiments shown in Figures 1 and 2 ([0062]), 6 and 7 ([0069]), 10-13 ([0081]), 14-17 ([0085]), and 20-23 ([0095]). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hodorek et al. (US 2016/0324648, hereinafter “Hodorek”).
Regarding Claim 1, Hodorek discloses a base member of a stemless shoulder implant (Figure 2, 100 – base member 108), the base member comprising a proximal collar (140) having a main proximal surface and a bone-engaging surface opposite the proximal surface (as seen in Figures 5 -6), an anchor (130)  extending distally from the bone-engaging surface of the collar, and a central opening in the proximal collar (104), the central opening having a taper (as seen in Figure 6A), the central opening shaped and sized to receive a tapered connector of a prosthetic humeral head to lock the prosthetic humeral head to the base, where the central opening is defined, at least in part, by an annular rim (Figure 3, 130) positioned radially inward of the main proximal surface of the proximal collar. As seen in Figure 3, base member (108) of Hodorek can be made as a unitary structure. 
Regarding Claim 2, Hodorek discloses that the proximal end of the annular rim is substantially flush with the main proximal surface of the proximal collar (see Figure 2).  
Regarding Claims 3, Hodorek discloses the proximal end of the annular rim extending proximally of the main proximal surface of the proximal collar (see Figure 3). Please note: if the proximal end of the annular rim is considered the proximal most point of the annular rim and the main proximal surface of the proximal collar is considered the recessed surface from which the collar extends, the annular rim can be considered to extend proximal to the main proximal surface of the proximal collar. 
Regarding Claim 4, Hodorek discloses the proximal end of the annular rim positioned distally of the main proximal surface of the proximal collar (see Figure 3).  Please note:  if the proximal end of the annular rim is considered the angled surface of element 130, and the main proximal surface is considered the plain even with the proximal edge of element 140, then the annular rim can be considered to be positioned distally of the main proximal surface of the proximal collar. 
Regarding Claim 5, Hodorek discloses that the distal end of the central opening terminates in a proximal end of the anchor (as seen in Figure 6A).  
Regarding Claim 6, Hodorek discloses that the anchor extends from the proximal end of the anchor to a tip at a distal end of the anchor (as seen in Figure 6A where the tip is the distal end of the anchor).  
Regarding Claim 7, Hodorek discloses that the anchor is solid from the proximal end of the anchor to the tip at the distal end of the anchor (as seen in Figure 6A).  
Regarding Claim 8, Hodorek discloses a space defined between an inner circumference of the main proximal surface of the proximal collar and an outer circumference of the annular rim (space as seen in Figure 4) 
Regarding Claim 9, Hodorek discloses that the space defines a circular or cylindrical recess (as seen in Figure 4).  
Regarding Claim 10, Hodorek discloses that the annular rim separates the central opening and the circular or cylindrical recess (as seen in Figures 3 and 4).

Response to Arguments
Applicant’s arguments with respect to Claims 1-10 have been fully considered but they are not persuasive. Hodorek is found to meet the limitation of the base member as a monolithic structure as described above. 

Regarding the arguments directed to the drawing objection of record, the examiner maintains that the subject matter as claimed in claims 3 and 4 must be shown or the features canceled from the claims as described above.  Amendments submitted have overcome the claim objection to Claim 5 and the 35 U.S.C. 112 rejection of Claim 2. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368. The examiner can normally be reached M, Tu, Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE L NELSON/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774